DETAILED ACTION
Response to Amendment
This office action is responsive to the amendment filed on 4/28/2022.  Claims 1-20 are pending and have been examined.  Claims 1, 5, 8-9, 17 and 19-20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for selecting”, “means for determining” and “means for storing a plurality of candidate predictions” in claim 20.  The “means for selecting” and “means for determining” are being interpreted as prediction circuitry (element 76) of Fig. 4.  The “means for storing a plurality of candidate predictions” is interpreted as candidate prediction buffer (element 80) of Fig. 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

5.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for storing a plurality of prediction entries in a prediction cache” in claim 20; note the means for storing which is a prediction cache is recited in the claim limitation.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-9, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonanno, PGPUB No. 2013/0339694, and further in view of Emma, PGPUB No. 2004/0015683.

	In regards to claim 1, Bonanno teaches “A data processing apparatus” ([0019]:  wherein  a data processing system (element 100) is disclosed) “comprising: a prediction cache to store a plurality of prediction entries each of the plurality of prediction entries defining an association between a prediction cache lookup address and a predicted behaviour” ([0023-0024 and 0026]:  wherein a BTB1 (prediction cache) stores a plurality of prediction entries each of the entries defining an association between a lookup address (search address matching the branch address tag) and a predicted behaviour (i.e. predicted target address, branch direction, etc.)) “prediction circuitry to select a prediction entry based on a prediction cache lookup of the prediction cache based on a given prediction cache lookup address and to determine the predicted behaviour associated with the given prediction cache lookup address based on the selected prediction entry” ([0023-0026]:  wherein prediction circuitry (combination of hit detection logic (element 212) and branch prediction & eviction logic (element 202)) selects a prediction entry based on a BTB1 (prediction cache) lookup based on a given search address (prediction cache lookup address) and determine the predicted behavior (i.e. predicted target address, branch direction, etc.) associated with the given search address based on the selected prediction entry) “and a candidate prediction buffer to store a plurality of candidate predictions” ([0023-0024, 0026 and 0036]:  wherein a BTBP (candidate prediction buffer) stores a plurality of candidate predictions) “a given candidate prediction associating a candidate lookup address, a candidate prediction cache lookup address and a candidate predicted behaviour” ([0023-0024, 0026 and 0036]:  wherein a given candidate prediction associates a search address (candidate lookup address), a branch address tag (candidate prediction cache lookup address) and predicted target address (candidate predicted behaviour)) “the candidate prediction cache lookup address and the candidate predicted behaviour being indicative of a candidate prediction entry to be selected for inclusion in a subsequent prediction cache lookup” ([0023-0024, 0026 and 0036]: wherein the branch address tag (candidate prediction cache lookup address) and the predicted target address (candidate predicted behaviour of a given candidate prediction entry in the BTBP is to be selected for inclusion in a subsequent BTB1 (prediction cache lookup) because if a hit occurs in BTBP the entry can be transferred to BTB1.  The entry is transferred to BTB1 so that a later lookup into BTB1 would include the candidate prediction entry from the BTBP) “wherein a first candidate prediction entry associating a first candidate prediction cache lookup address and a first candidate predicted behaviour is selected in response to a candidate prediction lookup in the candidate prediction buffer based on a first candidate lookup address” ([0026 and 0036]:  wherein a first candidate prediction entry associating a first branch address tag (first candidate prediction cache lookup address) and a first predicted target address (a first candidate predicted behaviour) is selected in response to a lookup into BTBP based on a first search request address)
	Bonanno does not teach “a candidate prediction lookup in the candidate prediction buffer based on a first candidate lookup address different from the first candidate prediction cache lookup address indicated as associated with the first candidate predicted behaviour in the first candidate prediction entry.” While, Bonanno discusses performing a lookup into a candidate prediction buffer using a lookup address, Bonanno does not disclose that the lookup address is different to a first candidate prediction lookup address indicated as associated with the candidate predicted behaviour in the candidate prediction entry.
	Emma discusses a prediction lookup in a candidate buffer based on a first lookup address different from a first candidate prediction cache lookup address indicated as associated with the first candidate predicted behaviour in the first candidate prediction entry ([0098-0103]:  wherein a continuation lookup (prediction lookup) into a L2 BHT (candidate buffer) is based on an initial prefetch address different to a continuation prefetch address indicated as associated with a candidate predicted behaviour in a candidate prediction entry in the L2 BHT.  Wherein a lookup into the L2 BHT is performed for a continuation search, and this lookup is based on the initial prefetch address because the initial prefetch address is used to access entries that are utilized to calculate the continuation prefetch address.  Therefore, the continuation lookup is based on the initial prefetch address (lookup address)). The combination would have a candidate prediction buffer like Bonanno that selects a prediction entry in response to a prediction lookup based on a candidate lookup address different to a candidate prediction cache lookup address indicated as associated with the selected prediction entry as taught in Emma.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the prediction circuitry of Bonanno to select a prediction entry from a candidate prediction buffer based on a lookup address different than a lookup address indicated as associated with the prediction entry as taught in Emma.  It would have been obvious to one of ordinary skill in the art because prefetching entries that are associated with different candidate prediction cache lookup addresses can be used for the benefit of prefetching entries into a prediction cache before they are needed (i.e. obtaining future branch prediction information early) (Emma [0112 and 0127]).

	Claim 19 is similarly rejected on the same basis as claim 1 above, as claim 19 is the method claim corresponding to the apparatus of claim 1.
	
	Claim 20 is similarly rejected on the same basis as claim 1 above, as claim 20 is an apparatus that uses means-plus function language corresponding to the apparatus of claim 1.
	In regards to claim 3, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 1” (see rejection of claim 1 above) “wherein the prediction cache is a branch target buffer and each of the plurality of prediction entries comprises information defining a branch target address prediction.” (Bonanno [0003, 0016 and 0024]:  wherein the BTB1 (prediction cache) is a branch target buffer and each of the plurality of prediction entries comprises predicted target addresses (element 306))

	In regards to claim 4, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 3” (see rejection of claim 3 above) “wherein the prediction cache is a micro branch target buffer and the apparatus comprises a main branch target buffer” (Bonanno [0016 and See Fig.2]:  wherein the prediction cache is a BTB1 (micro BTB) and the apparatus comprises a BTB2 (main BTB)) “wherein the micro branch target buffer comprises fewer entries than the main branch target buffer” (Bonanno [0016 and See Fig. 2]:  wherein the BTB1 (micro BTB) is smaller and therefore would comprise fewer entries of than BTB2 (main BTB)) “and wherein the data processing apparatus is configured to perform a lookup in the main branch target buffer in response to a miss occurring in the micro branch target buffer.” (Bonanno [0029 and 0033-0034]:  wherein a lookup into BTB2 (main BTB) is performed in response to a miss occurring in BTB1 (micro BTB))

	In regards to claim 5, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 1” (see rejection of claim 1 above) “wherein when the candidate prediction lookup of the candidate prediction buffer is enabled” (Bonanno [0023 and 0026]:  wherein the candidate prediction lookup of the BTBP is enabled| Emma [0097-0099]:  wherein a L2 BHT lookup is enabled) “the data processing apparatus is configured to perform the candidate prediction buffer lookup based on the first candidate lookup address independent of whether the first candidate prediction cache lookup address hits or misses in the prediction cache” (Emma [0097-0103]:  wherein a lookup into the L2  BHT based on the initial prefetch address is performed independent of whether the continuation prefetch address hits or misses in the L1 BHT because the lookup into the L2 BHT using the initial prefetch address occurs independently or regardless of the continuation prefetch address being used to lookup into the L1 BHT (Note:  the overall combination of Bonanno and Emma teaches the candidate prediction buffer and prediction cache and therefore the overall combination of references teaches the above limitation))

	In regards to claim 6, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 1” (see rejection of claim 1 above) “wherein the data processing apparatus is configured to derive, in response to a miss in both the prediction cache and a previously selected candidate prediction entry included in the prediction cache lookup, a new candidate prediction and to store the new candidate prediction in the candidate prediction buffer.” (Bonanno [0029
 and 0033-0034]:  in response to a miss in the BTB1, which may include a previously selected prediction entry inserted from the BTBP and therefore is included in the BTB1 lookup, a new candidate prediction is derived and stored in BTBP (candidate prediction buffer).  Wherein if a miss occurs BTB2 can transfer new prediction entries to BTBP)

	In regards to claim 7, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 6” (see rejection of claim 6 above).
“wherein the new candidate prediction comprises, as the candidate lookup address, an address predicted to be encountered at least one cycle earlier than the candidate prediction cache lookup address in a sequence of instruction addresses.” (Emma [0097-0103]:  wherein a new candidate prediction from the L2 BHT comprises, as the initial prefetch address, an address predicted to be encountered at least one cycle earlier than the continuation prefetch address in a sequence of instruction addresses.  The addresses are in a sequence because the continuation prefetch address corresponds to a next sequential cacheline relative to the initial prefetch address. (Note:  the overall combination of Bonanno teaches the new candidate prediction and therefore the overall combination of references teaches the above limitation))


	In regards to claim 8, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 1” (see rejection of claim 1 above) “wherein the prediction circuitry is configured to perform both the prediction cache lookup and the candidate prediction lookup based on a same address as the given prediction cache lookup address and the first candidate lookup address.” (Bonanno [0023, 0026 and 0032]:  wherein element 202 of the prediction circuitry is configured to perform the BTB and BTBP lookups based on a same search address as the given BTB and BTBP lookup addresses (also see Fig. 2 for further clarity))


	In regards to claim 9, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 1” (see rejection of claim 1 above) “comprising prediction cache allocation circuitry to allocate, to the prediction cache, the first candidate prediction entry selected for inclusion in the subsequent prediction cache lookup.” (Bonanno [0023]:  Wherein branch prediction & eviction logic (element 202) of the prediction circuitry is an allocation circuit as it allocates the candidate, prediction entry selected from the BTBP into the BTB1 for inclusion in the subsequent BTB1 lookup)

	In regards to claim 17, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 1” (see rejection of claim 1 above) “wherein the data processing apparatus is configured, in response to a determination that the first candidate prediction entry is already present in the prediction cache, to discard the first candidate prediction entry in the subsequent prediction cache lookup.” (Bonanno [0023 and 0026]:  wherein in response to a hit in both BTB1 and BTBP (i.e. the candidate prediction entry in the BTBP is already present in BTB1 if they both have a hit for the same search address), the candidate prediction entry of the BTBP (i.e. that was also found in BTB1) is discarded from a subsequent lookup into BTB1 as the candidate prediction entry from BTBP is only transferred to the BTB1 is BTB1 incurs a miss.  In other words, the matching BTBP entry is not transferred to BTB1 because the BTB1 already includes the entry and therefore the entry is not transferred to BTB1 for the subsequent BTB1 lookup)

8.	Claims 2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonanno, Emma, and further in view of Dundas, PGPUB No. 2017/0068539.

	In regards to claim 2, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 1” (see rejection of claim 1 above). 	The overall combination of Bonanno and Emma does not teach “wherein the prediction cache is capable of processing successive prediction cache lookups with a single cycle delay between a first prediction cache lookup based on a first given prediction cache lookup address and a second prediction cache lookup based on a second given prediction cache lookup address.” While, Bonanno discusses a BTB1 prediction cache capable of processing cache lookups, Bonanno does not discuss the BTB1 processing successive lookups with a single cycle delay between a first prediction lookup and a second prediction lookup.
	Dundas discusses “wherein the prediction cache is capable of processing successive prediction cache lookups with a single cycle delay between a first prediction cache lookup based on a first given prediction cache lookup address and a second prediction cache lookup based on a second given prediction cache lookup address.” ([0021, 0025 and 0054]:  wherein a micro-BTB is capable of processing successive branch predictions (i.e. BTB’s produce branch predictions based on performing lookups and therefore each of the successive predictions require lookups) with a single cycle delay between a first micro-BTB lookup based on a first lookup address and a second micro-BTB lookup based on a second lookup address)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the prediction cache of Bonanno to process successive cache lookups with a single cycle delay as taught in Dundas.  It would have been obvious to one of ordinary skill in the art because prediction using a zero cycle delay improves prediction performance and reduces power consumption (Dundas [abstract and 0021]).

	In regards to claim 12, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 1” (see rejection of claim 1 above).
	The overall combination of Bonanno and Emma does not teach “comprising control circuitry configured to disable the candidate prediction lookup when a condition is met.”
	Dundas teaches “comprising control circuitry configured to disable the candidate prediction lookup when a condition is met.” ([0022, 0045 and 0067]:  wherein the micro-BTB comprises control circuitry to disable main prediction structures, and therefore disables lookups into the main prediction structures when the micro-BTB has a high confidence (See Figs. 2-3 for further details on micro-BTB))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the candidate prediction cache (BTBP) of Bonanno to be disabled when a condition is met as taught in Dundas.  It would have been obvious to one of ordinary skill in the art because disabling unnecessary branch prediction structures can reduce power consumption in a processor (Dundas [0021-0022]).

	In regards to claim 13, the overall combination of Bonanno, Emma and Dundas teaches “The data processing apparatus of claim 12” (see rejection of claim 12 above) “wherein the condition is based on a metric indicative of utilisation of the prediction cache.” (Dundas [0022, 0045 and 0067]:  wherein the high confidence is based on a confidence metric indicative of the utilization of a micro-BTB (i.e. whether the micro-BTB should be utilized or not))

9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonanno, Emma and further in view of NPL “Two Level Bulk Preload Branch Prediction”, hereby referred to as Bonanno NPL’ (cited on IDS filed on 9/29/2020).

	In regards to claim 10, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 1” (see rejection of claim 1 above) “wherein the prediction cache is one of a set-associative cache or a direct mapped cache” (Bonanno [0024]: wherein BTB1 is a set-associative cache) “wherein the data processing apparatus comprises indexing circuitry to generate a prediction cache index based on a prediction cache indexing scheme” (Bonanno [0023 and 0032]:  wherein branch prediction & eviction logic (element 202) of the prediction circuitry is an indexing circuit to generate a BTB1 index based on a BTB1 indexing scheme)
	Bonanno does not explicitly teach “wherein the prediction cache is one of a set-associative cache or a direct mapped cache with associativity N > 1”, nor “wherein the candidate prediction buffer has associativity M > N.” While, Bonanno discusses a BTB1 being a set-associative cache and a BTBP being a set-associative cache, Bonanno does not disclose that the set-associative cache includes an associativity of N>1 nor the BTBP having an associativity if M>N.
         Bonanno NPL’ discusses BTB1 being a set-associative cache with associativity N>1 (Section 3.1:  wherein BTB1 is a 4-way set associative cache, wherein 4>1) and wherein BTBP has an associativity M>N (wherein BTBP is a 6-way cache, wherein 6>4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the set-associative caches (BTB1 and BTBP) of Bonanno to be a 4-way set associative cache and a 6-way associative cache, respectively as taught in Bonanno NPL’.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using set-associative BTB1 and BTBP that are a 4-way cache and a 6-way cache respectively as taught in Bonanno NPL’) for another (using generic set associative caches of Bonanno) for using multiple ways in a set-associative cache which reduces conflicts and improves cache hit-ratio thus improving performance. (MPEP 2143, Example B).

10.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonanno, Emma and further in view of Shiell, USPAT No. 5,935,241.

	In regards to claim 11, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 1” (see rejection of claim 1 above) “each of the plurality of entries in the prediction cache comprises a tag based on the prediction cache lookup address of the prediction entry.” (Bonanno [0024 and See Fig. 3]:  wherein each of the entries of BTB1 comprises a branch address tag based on the BTB1 search lookup address of the prediction circuitry (combination of elements 202 and 212))
	The overall combination of Bonanno and Emma does not teach “wherein the prediction cache is a fully-associative cache.” While Bonanno discusses BTB1 cache being a set-associative cache, Bonanno does not discuss the the BTB1 being a fully-associative cache. 
	Shiell discusses a BTB being a fully-associative cache (Column 9, lines 52-55:  wherein a BTB is a fully-associative cache)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify BTB1 of Bonanno to be a fully associative cache as the BTB taught in Shiell.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using a BTB organized as a fully-associative cache) for another (using a BTB organized as a set associative cache) for the benefit of added flexibility. (MPEP 2143, Example B).

11.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonanno, Emma, Dundas and further in view of Hornung, PGPUB No. 2017/0139717.

	In regards to claim 14, the overall combination of Bonanno, Emma and Dundas teaches “The data processing apparatus of claim 13” (see rejection of claim 13 above).
	The overall combination of Bonanno, Emma and Dundas does not teach “wherein the metric indicative of utilisation of the prediction cache is based on at least one of: an allocation metric associated with a number of entries allocated to the prediction cache; an eviction metric associated with a number of entries evicted from the prediction cache; a number of unallocated entries in the prediction cache; and a metric indicative of a number of hits in the prediction cache.” While Dundas discusses a confidence level (metric) associated with a micro-BTB, however Dundas does not discuss an allocation metric associated with a number of entries allocated to the micro-BTB.
	Hornung discusses a confidence allocation metric associated with a number of entries allocated to a micro-BTB (See Fig. 3 and [0038]:  wherein a confidence value threshold is associated with a number of allocated entries in micro-BTB.  Wherein the threshold is used to determine if entries of the micro-BTB can be used for prediction or not (i.e. whether prediction using an allocated entry is disabled or not)).	The combination would have control circuitry that disables candidate prediction lookups based on a confidence metric as taught in Dundas that uses a confidence allocation metric associated with a number of entries as taught in Hornung.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bonanno, Emma and Dundas to enable or disable branch predictions based on a confidence allocation metric associated with a number of entries allocated to a prediction cache as taught in Hornung.  It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of efficiently predicting branch outcomes based on predicting when branch prediction information is known to be more accurate (i.e. reliable) (Hornung [0027 and 0038]).

12.	Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonanno, Emma, Dundas and further in view of Gong, PGPUB No. 2021/0318882.

	In regards to claim 15, the overall combination of Bonanno, Emma and Dundas teaches “The data processing apparatus of claim 12” (see rejection of claim 12 above).
	The overall combination of Bonanno, Emma and Dundas does not teach “wherein the condition is based on a 25metric indicative of a state of a processing pipeline of the data processing apparatus.”  While, Dundas teaches a condition that is based on a metric, Dundas does not teach that the metric is indicative of a state of a processing pipeline.
	Gong discusses a condition is based on a 25metric indicative of a state of a processing pipeline of the data processing apparatus ([0006 and 0105]:  wherein a condition that prohibits a branch predictor from outputting addresses is indicative of a state of pipeline of a microprocessor.  Wherein a condition indicates that, a fetch-target queue of a pipeline is full)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the condition used to disable a candidate prediction lookup in the combination of Bonanno, Emma and Dundas to be based on a state of a processing pipeline as taught in Gong.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (condition based on queue occupancy of a pipeline as taught in Gong) for another (condition based on a confidence as taught in the combination of Bonanno, Emma and Dundas) for the benefit of added flexibility and avoiding overwriting necessary queue data (Gong [0006 and 0105]). (MPEP 2143, Example B)

	In regards to claim 16, the overall combination of Bonanno, Emma, Dundas and Gong teaches “The data processing apparatus of claim 15” (see rejection of claim 15 above) “wherein the metric indicative of the state of the processing pipeline is based on at least one of: a queue occupancy; and a stall in the processing pipeline.” (Gong [0006 and 0105]:  wherein a condition that prohibits a branch predictor from outputting addresses is indicative of a state of pipeline of a microprocessor.  Wherein a condition indicates that, a fetch-target queue of a pipeline is full (queue occupancy))
13.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonanno, Emma and further in view of Swanson, PGPUB No. 2020/0174796.

	In regards to claim 18, the overall combination of Bonanno and Emma teaches “The data processing apparatus of claim 1” (see rejection of claim 1 above).
	The overall combination of Bonanno and Emma does not teach “comprising recovery circuitry to, in response to detecting a misprediction based on the predicted behaviour, perform a recovery action.”  While Bonanno discusses branch prediction schemes, Bonanno does not discuss detecting mispredictions nor recovering from said mispredictions.
	Swanson discusses recovery circuitry to, in response to detecting a misprediction based on the predicted behaviour, perform a recovery action. ([0023]:  wherein flush recovery circuit (element 140) performs a recovery action in response to detecting a mispredicted branch behaviour)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Bonanno to include recovery circuitry for recovering from a mispredicted branch instruction as taught in Swanson.  It would have been obvious to one of ordinary skill in the art because including the circuitry would be used for the benefit of correcting pipeline errors that occur in light of mispredicted branches.  

Response to Arguments
14.	Applicant’s arguments, see page 8 of the remarks, filed on 4/28/2022, with respect to the previous 35 USC 112(b) rejections have been fully considered and are persuasive.  Therefore, the previous 35 USC 112(b) rejections have been withdrawn.

15.	Applicant's arguments filed on 4/28/2022, with respect to the 35 USC 103 rejections in view of Bonanno and Emma have been fully considered but they are not persuasive.  Therefore, the previous 35 USC 103 rejections in view of Bonanno and Emma with respect to the rejections of similar independent claims 1 and 19-20 have been maintained.  
	Claims 2-18 are dependent upon rejected claim 1 above, and remain rejected at least based on their dependency to claim 1.

16.	Applicant argues the 35 USC 103 rejections of similar independent claims 1 and 19-20, on pages 10-11 of the remarks filed on 4/28/2022 in the substance that:
	“The OA appears to map the claimed candidate predictions to Emma's additional L2 BHT entries. But the additional L2 BHT entries fail to meet the requirements of the claim language "a candidate prediction buffer to store a plurality of candidate predictions, a given candidate prediction associating a candidate lookup address, a candidate prediction cache lookup address, and a candidate predicted behaviour." As can be seen in Figure 7 above, the L2 BHT entries only associate a branch address (BA) and a predicted target address (TA) with each other. See paragraph [0057]. Because the L2 BHT entries only associate a candidate predicted behavior (the predicted target address) and a candidate prediction cache lookup address (the branch address), Emma fails to teach that the given candidate prediction also must associate the candidate prediction cache lookup address and candidate predicted behaviour with a candidate lookup address, where the candidate lookup address is different from an associated candidate prediction cache lookup address, as claimed.
 	Each entry includes a branch address tag 302, an install source ID field 304, a predicted target address 306, and an entry valid field 308. As with Emma, each of Bonnano's entries simply associate a candidate predicted behavior (the predicted target address) and the candidate prediction cache lookup address (the branch address tag). Nor do Bonnano's install source ID 304 or entry valid field 308 correspond to a candidate lookup address. Paragraph [0024] explains that "the branch address tag 302 is used to locate an entry within a BTB row 310." 
	Therefore, the combination of Bonanno and Emma, even if it could be made for the sake of argument, fails to disclose or suggest at least "a candidate prediction buffer to store a plurality of candidate predictions, a given candidate prediction associating a candidate lookup address, a candidate prediction cache lookup address, and a candidate predicted behavior," recited in claim 1.”

           The examiner respectfully disagrees with the applicant’s assertions above based on broad claim language.  It appears the applicant is first arguing that Emma nor Bonanno disclose “a given candidate prediction associating a candidate lookup address, a candidate prediction cache lookup address, and a candidate predicted behaviour”.  However, the examiner respectfully disagrees because the term “associating” broadly means to relate or relating.  The entries of Emma that store a branch address and a predicted target address are associating or associated with an address used to lookup the entries (i.e. a prefetch address or continuation address).  Therefore, a given prediction of Emma associates a candidate lookup address (i.e. prefetch address or continuation address), a candidate prediction cache lookup address (branch address) and a candidate predicted behaviour (predicted target address).  
              Furthermore, the entries of Bonanno additionally teach the limitation because the BTBP entries of Bonanno associate a search address (candidate lookup address), a candidate prediction cache lookup address (branch address), and a candidate predicted behaviour (predicted target address).  Each of the references teach the limitation because the entries or predictions associate or relate all of the information (i.e. a lookup address is associated with the branch address and predicted behaviour of the entry).  
            Additionally, it appears the applicant is arguing that “Emma fails to teach that the given candidate prediction also must associate the candidate prediction cache lookup address and candidate predicted behaviour with a candidate lookup address, where the candidate lookup address is different from an associated candidate prediction cache lookup address.  The examiner first notes that the current claim language does not indicate that the “given candidate prediction” must associate the candidate prediction cache lookup address and candidate predicted behaviour with a candidate lookup address, such that the candidate lookup address is different from an associated candidate prediction cache lookup address.  For example, the claims now, state “a given candidate prediction” and “a first candidate prediction entry”, wherein these are two different predictions of the candidate prediction buffer.  While the “given candidate prediction” as claimed must associate the candidate prediction cache lookup address and candidate predicted behaviour with a candidate lookup address, the claim does not require that the candidate lookup address, associated with the candidate prediction cache lookup address and candidate predicted behaviour, is different from the associated candidate prediction cache lookup address. 
            The claim requires that the “first candidate entry” associating a first candidate prediction cache lookup address and a first candidate predicted behaviour is selected in response to a candidate prediction lookup in the candidate prediction buffer based on a first candidate lookup address different from the first candidate prediction cache lookup address.  Therefore, the claim only requires that a first candidate entry is associated with a first candidate prediction cache lookup address and a first candidate predicted behaviour, and that the first candidate entry is selected based on a first candidate lookup address different from the first candidate prediction cache lookup address.
           The examiner asserts that Emma teaches the required claim limitations because the entries of the L2 BHT of Emma would include a first candidate entry associating a branch address (a first candidate prediction cache lookup address) and predicted target address (a first candidate predicted behaviour) that can be selected based on an initial prefetch address (first candidate lookup address) different from the branch address (a first candidate prediction cache lookup address).  This is because Emma can perform a continuation lookup into the L2 BHT using a continuation prefetch address, but this continuation lookup using the continuation prefetch address is based on an initial prefetch address.  Therefore, the entry is selected based on an initial prefetch address (a first candidate lookup address) different from the continuation lookup address (i.e. same as the branch address and is the first candidate prediction cache lookup address of the entry). 
           Therefore, the combination of Bonanno and Emma teaches the argued limitations above.

17.    The examiner notes that the above rejections remain because of broad interpretation and suggest the applicant claim the argued features of Fig. 5 more definitively.  For example, the examiner suggests amending the claims to indicate that the candidate prediction buffer comprises a plurality of entries, wherein each entry comprises an address field and a candidate prediction comprising a candidate prediction cache lookup address and a candidate predicted behaviour.  The examiner further suggests the claims indicate that the selection of an entry for inclusion in a subsequent prediction cache lookup is based on a cache prediction lookup that matches or performs a comparison with the address field of an entry.  The examiner suggests the above limitations as to clearly indicate that each entry of the candidate prediction buffer appears as shown in element 102 of Fig. 5.

Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183